                 Case 18-12635-LSS               Doc 101        Filed 11/20/18         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                              Chapter 11

DAVID'S BRIDAL, INC., et al., 1                                     Case No. 18-12635 (LSS)
                  Debtors                                           Joint Administration Requested



                              NOTICE OF APPEARANCE AND
                       DEMAND FOR SERVICE OF NOTICES AND PAPERS

         PLEASE TAKE NOTICE that the attorneys set forth below hereby appear on behalf of

Escondido Mission Village, as creditor (“Mission Village”), and demand, pursuant to Rules

2002, 9007 and 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

and Sections 1109(b) and 342 of Title 11 of the United States Code, as amended (the

“Bankruptcy Code”), that all notices given in the above-captioned cases and all papers served or

required to be served in the above-captioned cases be given to and served upon the undersigned

counsel at the addresses set forth below:

                                       Gerald P. Kennedy
                        PROCOPIO, CORY, HARGREAVES & SAVITCH LLP
                                     525 B Street, Suite 2200
                                      San Diego, CA 92101
                                    Telephone: 619.238.1900
                                     Facsimile: 619.235.0398
                              Email: gerald.kennedy@procopio.com

         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Bankruptcy Rules, but also includes, without limitation,

orders and notices of any application, motion, petition, pleading, request, complaint, or demand,



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc. (3096). The
location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken, Pennsylvania 19428.




                                                                                               CASE NO. 18-12635 (LSS)
                 Case 18-12635-LSS       Doc 101       Filed 11/20/18    Page 2 of 2



whether formal or informal, whether written or oral and whether transmitted or conveyed by

mail, delivery, telephone, electronic mail or otherwise.

         PLEASE TAKE FURTHER NOTICE that this appearance and demand for notice is

neither intended as nor is it a consent of Mission Village to the jurisdiction and/or venue of the

Bankruptcy Court nor, specifically, but not limited to, a waiver of (i) Mission Village’s right to

trial by jury in any proceeding so triable herein, or in any case, controversy or proceeding related

hereto, (ii) Mission Village’s right to have an Article III judge adjudicate in the first instance any

case, proceeding, matter or controversy as to which a bankruptcy judge may not enter a final

order or judgment consistent with Article III of the United States Constitution, (iii) Mission

Village’s right to have the reference withdrawn by the District Court in any case, proceeding,

matter or controversy subject to mandatory or discretionary withdrawal or (iv) any other rights,

claims, actions, defenses, setoffs, or recoupments to which Mission Village is or may be entitled

to under any agreement, in law, or in equity, all of which rights, claims, actions, defenses, set-

offs, and recoupments Mission Village expressly reserves.


Dated: November 20, 2018                       PROCOPIO, CORY, HARGREAVES &
                                                 SAVITCH LLP



                                               /s/ Gerald P. Kennedy
                                               Gerald P. Kennedy (Bar No. 105887)
                                               525 B Street, Suite 2200
                                               San Diego, CA 92101
                                               Telephone: 619.238.1900
                                               Facsimile: 619.235.0398
                                               Email: gerald.kennedy@procopio.com

                                               Attorney for Creditor
                                               Escondido Mission Village




DOCS 120709-000010/3487250.1                       2                               CASE NO. 18-12635 (LSS)   2
